DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an elaboration unit for controlling activation and deactivation of the magnetic coils based on the axial position of the engagement sleeve.” This is a means-plus-function limitation interpreted under 112(f). However, the specification does not disclose what type of structure may perform this function.  Is this mechanical or is this more like a typical controller or control unit which as would be understood by those skilled in the art is a computer programmed for the recited purpose?
Claim 3 recites “such as inductance.” It is unclear whether or not this is a positive recitation that limits the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantke et al. (DE 102015201854; hereinafter “Pantke”) in view of Creech et al. (US 2017/0159726; hereinafter “Creech”) and Umeno et al. (WO 2008/123621; hereinafter “Umeno”).

Claim 1
	Pantke discloses coupling device for selectively connecting and disconnecting a first rotating member (9 and/or gear thereof) and a second rotating member (2 or 3 and/or gear thereof) in a driveline of a vehicle, which first and second rotating members are coaxial with each other and rotatable about a same axis of rotation (see FIG. 1), the coupling device comprising:
an engagement sleeve (7, 11, 17, 18) provided with a control disk made of a magnetic material (see reference to magnetic armature 7), the engagement sleeve (7) being axially slidable between an engaged position (either to the left or to the right in FIG. 1), wherein the engagement sleeve (7) connects the first rotating member (9) with the second rotating member (2 or 3) so as to allow transmission of a torque between the first rotating member and the second rotating member through the engagement sleeve (7), and a disengaged position (middle position in FIG. 1, referred to as “decoupling position”), wherein the engagement sleeve (7) disconnects the first rotating member (9) from the second rotating member (2 or 3) and
a control system for controlling the sliding movement of the engagement sleeve (7) between said engaged and disengaged positions, the control system comprising a pair of magnetic coils (6a, 6b) on opposite sides of the control disk (7), coaxially therewith, said magnetic coils (6a, 6b) being arranged to be selectively activated by an electric current to generate a magnetic force acting on the control disk to axially move the control disk (7), and therefore also the engagement sleeve (7, 11, 17, 18), in either directions.
Alternatively, the first rotating member may be shaft 2 or 3 and the second rotation member may be shaft 9, i.e., the shafts may be switched as to which is the first member and which is the second member.
Pantke does not disclose that the magnetic material is ferromagnetic. However, Creech discloses an armature (140) is made of ferrous material (column 5, lines 53-55). It would have been obvious to one having ordinary skill in the art to have modified 
Pantke does not disclose wherein the control system further comprises an elaboration unit for controlling activation and deactivation of the magnetic coils based on the axial position of the engagement sleeve. However, Umeno discloses a control system for an electromagnetic clutch armature where a sensor detects the position of the armature (14) and provides control of energization of the coils based on the position of the armature (see last paragraph of specification). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Pantke to provide a sensor sensing the position of the control disk/armature and a portion of the controller, i.e., an elaboration unit, controlling the energization of the coils based on the sensed position in order to continue performing control if the desired position has not been achieved.

Claim 2
	Pantke as modified according to claim 1 discloses a position sensor (Umeno, “sensor”) for sensing the axial position of the engagement sleeve (Pantke, 7, 11, 17, 18) and sending a respective position signal to the elaboration unit (Umeno, portion of controller that continues control based on position), the elaboration unit being arranged to control activation and deactivation of the coils (Pantke, 6a and 6b) based on said position signal.


Claim 4
	Pantke discloses a first end-of-travel element (right surface of 6a housing) and a second end-of-travel element (left side of 6b housing) placed on opposite sides of the control disk to limit the axial displacement of the engagement sleeve (see FIG. 1).

	Claim 5
	Pantke discloses an engagement ring (either of the bearings 8) connected on one side to the first rotating member (9), said engagement ring (8) being arranged to connect the engagement sleeve (7, 11, 17, 18) with the first rotating member (9) when the engagement sleeve is in the engaged position (as well as in the disengaged position).

Claim 6
Pantke discloses under the alternative interpretation, an internal hub (main portion of 9 whereas second member is gear 13), which is mounted on the second rotating member (13), coaxially therewith, and supports the engagement sleeve (7, 11, 17, 18).

Claim 7
Pantke discloses wherein the control disk is made in one piece with the engagement sleeve since the sleeve includes the control disk.


Claim 8
Pantke as modified according to claim 1 discloses wherein the engagement sleeve is also made of a ferromagnetic material.

Claim 9
Pantke discloses wherein the magnetic coils (6a and 6b) are arranged in such a manner that, when an electric current flows through either of them, a magnetic force is generated on the control disk (7) such that the control disk (7) is axially moved towards the magnetic coil through which the electric current is flowing as would be understood by those having ordinary skill in the art.

Claim 10
Pantke discloses a driveline of a vehicle comprising a first rotating member, a second rotating member and a coupling device according to claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantke in view of Creech and Umeno as set forth in the rejection of claim 2, and further in view of Yamada et al. (WO 2018/230484; hereinafter “Yamada”).

	Claim 3
	Pantke does not disclose wherein the elaboration unit is arranged to estimate the axial position of the engagement sleeve based on the variation of an electromagnetic parameter of the coils, such as the inductance. However, Yamada discloses that one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STACEY A FLUHART/Primary Examiner, Art Unit 3655